DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/18/21 including claims 1-19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1:
transmit, during a first occurrence of a first time slot, a first wireless electromagnetic signal comprising a first identifier that identifies the first beacon as the source of the first wireless electromagnetic signal, and transmit, during the first occurrence of the first time slot, a first ultrasound signal that lacks an identification of the source of the ultrasound signal; a second beacon that is located within the first corridor, the second beacon to: transmit, during a first occurrence of a second time slot, a second wireless electromagnetic signal comprising a second identifier that identifies the second beacon as the source of the second wireless electromagnetic signal, and transmit, during the first occurrence of the second time slot, a second ultrasound signal that lacks an identification of the source of the second ultrasound signal; and a third beacon that is located within a second corridor the building, the third beacon to: transmit, during the first occurrence of the first time slot, a third wireless electromagnetic signal comprising a third identifier that identifies the third beacon as the source of the third wireless electromagnetic signal, and transmit, during the first occurrence of the first time slot, a third ultrasound signal that lacks an identification of the source of the third ultrasound signal; wherein the first wireless electromagnetic signal, the first ultrasound signal, and the third wireless electromagnetic signal are received by a mobile device located within the first corridor during the first occurrence of the first time slot, the first ultrasound signal received after the first wireless electromagnetic signal; and wherein the second wireless electromagnetic signal and the second ultrasound signal are received by the mobile device during the first occurrence of the second time slot, the second ultrasound signal received after the second wireless electromagnetic signal; and wherein the first ultrasound signal and the second ultrasound signal have overlapping areas of coverage; and wherein the first wireless electromagnetic signal, the first ultrasound signal, the second wireless electromagnetic signal, and the second ultrasound signal are used to estimate a location of the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
Breed (US 20050046584) discloses System and method for wirelessly controlling systems in an asset, such as a house or trailer, in which a movable device, such as a PDA, cellular telephone or vehicle, includes a transmitter arranged to transmit signals, and a control unit is arranged on or in connection with the asset and includes a receiver which communicates with the transmitter and a processor coupled to the receiver and which generates different command signals based on signals generated by the transmitter and received by the receiver. Each system is arranged on or in connection with the asset and coupled to the control unit and is responsive to command signals from the processor to perform a function relating to or affecting the asset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2647